FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                             FOR THE TENTH CIRCUIT                          January 15, 2019
                         _________________________________
                                                                           Elisabeth A. Shumaker
                                                                               Clerk of Court
 CEDRIC GREENE,

       Plaintiff - Appellant,

 v.                                                          No. 18-1258
                                                    (D.C. No. 1:18-CV-01042-LTB)
 INGLEWOOD HOUSING AUTHORITY;                                  (D. Colo.)
 CINDER ELLER-KIM BELL,

       Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before BACHARACH, PHILLIPS, and EID, Circuit Judges.
                 _________________________________

      Cedric Greene filed a pro se complaint in the District of Colorado alleging

discrimination and defamation relating to his Section 8 housing in California. The

district court dismissed the complaint and the action without prejudice for lack of

subject matter jurisdiction and improper venue. Mr. Greene filed a motion under

Fed. R. Civ. P. 59(e) to alter or amend the district court’s order, which the district

court denied. He appealed.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      We review the district court’s denial of the Rule 59(e) motion for an abuse of

discretion. See Alpenglow Botanicals, LLC v. United States, 894 F.3d 1187, 1203

(10th Cir. 2018). The district court did not abuse its discretion in denying the

motion. Mr. Greene failed to establish a basis for filing this action in the District of

Colorado.

      We therefore affirm the district court’s denial of the Rule 59(e) motion for

substantially the reasons stated in its order of June 4, 2018. Because Mr. Greene

failed to demonstrate the existence of a reasoned, nonfrivolous argument on appeal,

we deny his request to proceed in forma pauperis. See DeBardeleben v. Quinlan,

937 F.2d 502, 505 (10th Cir. 1991) (“In order to succeed on his motion [to proceed in

forma pauperis], an appellant must show a financial inability to pay the required

filing fees and the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal.”). He is directed to immediately pay

the entire $505 appellate filing and docketing fee.


                                             Entered for the Court


                                             Allison H. Eid
                                             Circuit Judge




                                            2